In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 13-151V
                             Filed: December 16, 2013

***********************************
MARIA THERESA GAWARAN,                    *           UNPUBLISHED
                                          *
                                          *           Special Master Dorsey
                     Petitioner,          *
                                          *           Joint Stipulation on Damages;
v.                                        *           Measles Mumps Rubella (MMR)
                                          *           vaccine; skin disorders; scarring;
                                          *           pain; Attorney’s Fees and Costs;
SECRETARY OF HEALTH                       *           Reasonable Amount Requested to
AND HUMAN SERVICES,                       *           which Respondent Does not
                                          *           Object.
                     Respondent.          *
***********************************
Craig S. Walkon, Law Offices of Craig S. Walkon, San Juan Capistrano, CA, for
petitioner.
Tara J. Kilfoyle, U.S. Department of Justice, Washington, D.C., for respondent.

                                       DECISION1

      On February 28, 2013, Maria Theresa Gawaran (petitioner) filed a petition
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1
1
 Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this ruling on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)).
As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All
citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
                                             1
to -34 (2006). Petitioner seeks compensation for the skin disorders, scarring, and pain
that she alleges she sustained as a result of her receipt of a Measles-Mumps-Rubella
(“MMR”) vaccine on January 3, 2012. Petitioner alleges that she experienced the
residual effects of this injury for more than six months.

      On December 13, 2013, the parties filed a stipulation, stating that a decision
should be entered awarding compensation and for attorneys’ fees and costs.

       Respondent denies that the MMR immunization or any other immunization is the
cause of petitioner’s alleged skin disorders, scarring, and pain, and/or any other injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

       The parties stipulate to the following payments:

       a. A lump sum of $30,000.00, in the form of a check payable to petitioner. This
          amount represents compensation for all damages that would be available under
          42 U.S.C. §300aa-15(a); and

       b. A lump sum of $7,136.25, in the form of a check payable to petitioner and
          petitioner’s attorney, Craig S. Walkon, for attorneys’ fees and costs available
          under 42 U.S.C. § 300aa-15(e), and in compliance with General Order #9, no
          out-of-pocket expenses were incurred by petitioners in proceeding on the
          petition.

       Stipulation ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation
and for attorneys’ fees and costs. Accordingly, an award should be made consistent with
the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation.3




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                             2
IT IS SO ORDERED.

                    s/ Nora Beth Dorsey
                    Nora Beth Dorsey
                    Special Master




                      3
Case 1:13-vv-00151-UNJ Document 66 Filed 12/13/13 Page 1 of 5
Case 1:13-vv-00151-UNJ Document 66 Filed 12/13/13 Page 2 of 5
Case 1:13-vv-00151-UNJ Document 66 Filed 12/13/13 Page 3 of 5
Case 1:13-vv-00151-UNJ Document 66 Filed 12/13/13 Page 4 of 5
Case 1:13-vv-00151-UNJ Document 66 Filed 12/13/13 Page 5 of 5